Citation Nr: 1820695	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  06-37 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent and an increased evaluation in excess of 40 percent from May 4, 2015, for degenerative disc disease, lumbar spine.

2.  Entitlement to an initial evaluation in excess of 20 percent for right ankle sprain.

3.  Entitlement to an initial evaluation in excess of 60 percent for radiculopathy of the left lower extremity (sciatic nerve).

4.  Entitlement to an initial evaluation in excess of 30 percent for radiculopathy of the left lower extremity (femoral nerve).

5.  Entitlement to an initial evaluation in excess of 60 percent for radiculopathy of the right lower extremity (sciatic nerve).

6.  Entitlement to an initial evaluation in excess of 30 percent for radiculopathy of the right lower extremity (femoral nerve).

REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

These matters were previously remanded by the Board in May 2014 and May 2016.   

A subsequent December 2017 rating decision granted separate evaluations for radiculopathy of each lower extremity for both the sciatic and femoral nerves.  

The May 2016 Board Remand listed the issues of entitlement to a TDIU and entitlement to special monthly compensation (SMC) based on the criteria for statutory housebound requirements under 38 U.S.C. § 1114 (s).  As noted in the Remand, the matter of TDIU was inferred for the purpose of determining whether the Veteran is entitled to SMC under 38 U.S.C. § 1114 (s).  See Buie v. Shinseki, 24 Vet. App. 242 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009); Bradley v. Peake, 22 Vet. App. 280 (2008).  The previously mentioned December 2017 rating decision granted entitlement to SMC under 38 U.S.C. § 1114 (s), effective March 29, 2005, determining that the Veteran's service-connected hip disabilities rendered him unable to obtain and maintain gainful employment.  As a result, both the issue of entitlement to a TDIU and entitlement to SMC have been awarded.  As the full benefits sought on appeal have been awarded, they are no longer on appeal.


FINDINGS OF FACT

1.  In a March 8, 2018 statement, the Veteran's representative indicated the Veteran's desire to withdraw his appeals seeking entitlement to increased ratings for radiculopathy of the left lower extremity (sciatic nerve), radiculopathy of the left lower extremity (femoral nerve), degenerative disc disease of the lumbar spine, and right ankle sprain.  The Board received such request prior to the promulgation of decisions.

2.  The Veteran's radiculopathy of the right lower extremity associated with the sciatic nerve is manifested with severe incomplete paralysis with marked muscular atrophy, but not complete paralysis.

3.  The Veteran's radiculopathy of the right lower extremity associated with the femoral nerve is manifested with severe incomplete paralysis, but not complete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to an increased rating for degenerative disc disease, lumbar spine have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204  (2017).

2.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to an increased rating for right ankle sprain have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to an increased rating for radiculopathy of the left lower extremity (sciatic nerve) have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to an increased rating for radiculopathy of the left lower extremity (femoral nerve) have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for an initial evaluation in excess of 60 percent for radiculopathy of the right lower extremity (sciatic nerve) have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2017).

6.  The criteria for an initial evaluation in excess of 30 percent for radiculopathy of the right lower extremity (femoral nerve) have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.124a, Diagnostic Code 8526 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Appeals

Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.   A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran and his representative clearly expressed an intent to withdraw the Veteran's appeals as to the issues of entitlement to increased ratings for radiculopathy of the left lower extremity (sciatic nerve), radiculopathy of the left lower extremity (femoral nerve), degenerative disc disease of the lumbar spine, and right ankle sprain.  The representative indicated the Veteran's intent to withdraw these claims in a March 8, 2018 written and signed statement.  Consequently, the Board finds that the Veteran has withdrawn his appeals with respect to these issues.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.

II.  VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

III.  Increased Evaluations - Right Lower Extremity

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7. 

Staged ratings are appropriate for a rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Board has determined that uniform evaluations are warranted for radiculopathy of the right lower extremity associated with both the sciatic and femoral nerves.  

The Veteran is in receipt of an initial 60 percent evaluation for radiculopathy of the right lower extremity associated with the sciatic nerve under Diagnostic Code 8520.  He is in receipt of a separate 30 percent initial evaluation for radiculopathy of the right lower extremity associated with the femoral nerve under Diagnostic Code 8526.

Under Diagnostic Code 8520, paralysis of the sciatic nerve: a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, a 40 percent rating is warranted for moderately severe incomplete paralysis, and a 60 percent rating is warranted for severe incomplete paralysis with evidence of marked muscular atrophy.  38 C.F.R. § 4.124a.  Complete paralysis will be evaluated as 80 percent disabling for such symptoms as foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.

Under Diagnostic Code 8526, paralysis of the femoral nerve: a 10 percent rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, a 30 percent rating is warranted for severe incomplete paralysis, and a 40 percent rating is warranted for complete paralysis of quadriceps extensor muscles.  Id. 

The terms "slight," "moderate," and "severe" are not defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to arrive at a just and equitable decision.  Additionally, the use of such terminology by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.
 
The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124  (a).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

After a review of the evidence of record, to include the most recent VA examination in February 2017, the Board has determined that increased evaluations for radiculopathy of the right lower extremity associated with either the sciatic or femoral nerves is not warranted.  Simply put, there is no evidence of complete paralysis associated with either nerve in the right lower extremity.  For instance, the February 2017 VA examiner found incomplete paralysis of the right sciatic nerve, albeit severe in nature, with marked muscular atrophy.  See February 2017 VA examination report, at 4; see also May 2015 VA examination report, at 4-5.  Similarly, the examiner found incomplete paralysis of the right femoral nerve, albeit severe in nature.  Id.  

Objective medical findings are consistent with a 60 percent evaluation for radiculopathy of the right lower extremity associated with the sciatic nerve (Diagnostic Code 8520) and a 30 percent evaluation for radiculopathy of the right lower extremity associated with the femoral nerve (Diagnostic Code 8526).  There is no evidence of radiculopathy of the right lower extremity manifesting in complete paralysis resulting in either foot dangles and drops, no active movement possible of the muscles below the knee, weakened or lost knee flexion, or paralysis of quadriceps extensor muscles.  The Veteran has not submitted any evidence to suggest otherwise and VA treatment records do not document such manifestations.

The Board has not overlooked the statements by the Veteran with regard to the severity of his disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has considered the Veteran's reports along with the medical evidence of record.  The Veteran has not suggested that he has any form of complete paralysis of the right lower extremity.  

The Board concludes the evidence does not support the claims and there is no doubt to be otherwise resolved.  As such, the appeal is denied.
 
ORDER

The appeal as to the claim of entitlement to an increased initial evaluation for degenerative disc disease, lumbar spine is dismissed.

The appeal as to the claim of entitlement to an increased initial evaluation for right ankle sprain is dismissed.

The appeal as to the claim of entitlement to an increased initial evaluation for radiculopathy of the left lower extremity (sciatic nerve) is dismissed.

The appeal as to the claim of entitlement to an increased initial evaluation for radiculopathy of the left lower extremity (femoral nerve) is dismissed.

Entitlement to an initial evaluation in excess of 60 percent for radiculopathy of the right lower extremity (sciatic nerve) is denied.

Entitlement to an initial evaluation in excess of 30 percent for radiculopathy of the right lower extremity (femoral nerve) is denied.




____________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


